Citation Nr: 1635371	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO. 15-39 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of frostbite left hand.

2. Entitlement to service connection for residuals of frostbite right hand.


REPRESENTATION

Veteran represented by:	Veterans Assistance Foundation, Inc.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1953 to June 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). However, new and material is not required to reopen a claim when after a final decision VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. 38 C.F.R. § 3.156(c). 

In this case, morning reports from December 1954 were obtained and associated with the claims file in response to a May 2013 request for all sick or morning reports. These morning reports reflect that on December 16, 1954 and December 23, 1954, the Veteran was noted as sick, although the precise reason or ailment is not included. However, these records were not associated with the claims file at the time of the prior denial, and are relevant to the claim as they corroborate the Veteran's statements that he was treated in service for frostbite. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Thus, new and material evidence is not required and the claim must be reconsidered in the first instance. 38 C.F.R. § 3.156(c).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, a VA examination was provided in October 2013. In addressing the left hand the examiner stated that there was no current diagnosis of residuals of frostbite. However, VA treatment records from December 2013 show that the Veteran has a current diagnosis of left hand frostbite residuals. As such, the October 2013 VA examination is based on an inaccurate factual premise, and is inadequate. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). The examiner failed to address the right hand at all, despite evidence of a diagnosis of arthritis. See April 2003 VA treatment record. As such, the claim must be remanded to determine the nature and etiology of the right and left hand disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of any residuals of left or right hand frostbite. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. The examiner should answer the following questions:

a) Identify all current disabilities affecting the Veteran's left and right hands.

b) For all disabilities identified, is it at least as likely as not (a fifty percent probability or greater) that the left or right hand disability is related to active duty, to include cold exposure or frostbite?

Review of the entire claims file is required; however, attention is invited to a December 2013 VA treatment record diagnosing left hand frostbite residuals (VBMS - document labelled CAPRI - receipt date 10/07/15 - page 22), an April 2003 VA treatment record noting bilateral arthritis of the hands (Virtual VA - labelled CAPRI - receipt date 11/07/13 - page 12), December 1954 morning reports noting that the Veteran was out sick (VBMS - labelled Military Personnel Record - receipt date 03/03/14, pages 6 and 8), and lay statements asserting the Veteran sustained frostbite on both his hands while conducting exercises in the snow at Fort Still (VBMS - both labelled Statement in Support of Claim - receipt dates 03/14/85 and 05/09/86).

The examiner is asked to provide the underlying reasons for any opinions expressed, and is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

